                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 18-cr-20151
                                                    Hon. Matthew F. Leitman
v.

D10, KAYLA SANDERS,

          Defendant.
__________________________________________________________________/

        ORDER EXTENDING DEFENDANT'S SURRENDER DATE

      On November 29, 2018, this Court imposed a substantial 40-month sentence

on Defendant Kayla Sanders. At the conclusion of the sentencing hearing, the Court

directed Sanders to surrender to the United States Marshals by noon on December

20, 2018. The Court has sua sponte reconsidered the surrender date and hereby

extends Sanders surrender date to noon on December 27, 2018.

      The Court grants the extension for two reasons. First, there is potentially

much to gain and there is little to lose by extending the date. The new surrender date

allows Sanders to spend Christmas with her two young children (whose father is

already incarcerated). Spending that special occasion together will allow them to

make memories and strengthen bonds that may help to keep their relationships intact

during Sanders' term of incarceration. And adding seven days to Sanders' surrender




                                          1
date does not meaningfully increase the risk that she will flee or that she will commit

new criminal offenses before her prison term begins.

      Second, extending Sanders' surrender date to permit her to spend a cherished

holiday with her very young children is an appropriate act of mercy and compassion.

These values can be "just as vital and essential to the system as strictness." United

States v. McDougal, 16 F.Supp.2d 1047, 1048 (E.D. Ark. 1998). Indeed, the Court

believes and expects that showing this small bit of compassion to Sanders "will

create and motivate greater respect for the system" on her behalf and "will inspire

[her] desire and [her] will to become rehabilitated." Id. (describing important

benefits of mercy and compassion, where appropriate, in connection with criminal

sentencing). Moreover, "[t]he notion that undue harshness should be avoided by

those sitting in judgment has long been a part of the human fabric and spirit." United

States v. Blarek, 7 F.Supp.2d 192, 210 (E.D.N.Y. 1998). In that spirit, the Court will

permit Sanders to spend Christmas with her young children.

      Sanders shall surrender herself to the United States Marshals (at their office

in the United States Courthouse, 600 Church Street, Flint, Michigan) between 9:00

a.m. and noon on December 27, 2018.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: December 4, 2018

                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 4, 2018, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
